FILED
IN-CEERK’S OFFICE
U.S. DISTRICT’ COURT E.D.NY.

CY - “9S a OCT 11209

 

Your ong S hase decibel fo 25" RODR:
\ofka_L have teen civihd by a defwnt athroodh

 

Tyr. Flouan Wurdel

 

He fetol me Heat ba pued fin sti tyrtitte hie)

 

 

a fet ju _@ Alu lar CALE Abeol Nhat Case bas Av, fod

 

ou VS ov LiSaueap LI -CR- OEYZ ftir Wheat e
fie gud be ii ppwady an alow JY who

 

has cupessee trinn lar gp hae Lr Haris hia? Poe

 

 

jbitytud gitrind we”) 1S seer Lyte t fp teal 1s why f-
V obiholvel to 5,10 ho you / J

 

Gt 2 ved) young ope wa 72 S hase

 

itlenachel with anbihanl miu [oseh beltno , S ba

 

a tlt pai ebm Ubrase # veby poor CatPty a

 

Hyon heres Shee he year of wee [but aud wy Youerls

 

base heonme toweless tid He Chins of fg WA

 

Sthbiwe rot WAS prebea tated Lh at heh bee

 

| beet aur Oy parliwibet | Sn LEO 7p auol

 

PAUL bits. fo wy Atepl tt aheo 0K th hilbbtinire .

 

a]

Bud ber LZ clopida l filther fis abarolontd me gterbid

 

ft time of joe S wes always bebuy less [

 

toupeel | alt places of 8 bifledkst peeyt> [adv

 

| tubfvuel 4 I ttt lars [ frercdhdut We bag LL; iy?

 

|(// thee Cartiedl fear tot 6 well Laye $e Face

 

| pry ters bon lot te hay tel beacue J cbilet

 

Lise a plac to boing ber to ot ft tabuiy te feed bex.

 

Whe obobiphther 2508) bern tn betober f rei0 L vias

 

| bine able To only unl 2 ties apartiferd ri Uh tA rl

 

asf te hel [ripen neg Chidfel aud thin buiyo ber

 

hel, Uy hudor alivleawe te Gel 25, th ug) f

 

tated fo took ft a tuthauel a peepin the?

 

 

 

 

asatel cccyyt eth Nol he bith Me Basphler Ae Leif

 
 

wen _th be
bes S

 

 

anol S glartel to loo phvad Moods

 

tyr. Matias, LA dhdet hus ph bot

 

 

 

IDA a Serta ter, bt ateo pele me
YUM rly in Ls. duvet he wanted

 

 

Vly abt elf ard bt Wak iL nd

 

 

 

 

 

el GO POG 1h Cesvenes

 

bith whey eloccugli ts ty fo die wh.

 

Ae bus nesrobavee He tod ba Kf

 

 

  

(Og air L pbstrdid Lain belid 2 “oped

 

Pe Mees Jodkarabs tens ¢0n fo £ Huorght Le feral

 

 

AY.

forSarels feuf Ly lorseder wheal

 

at bes Lorere [bt

 pbecttol wil

 

het abst Mol abetg  S hjolad upert

 

tS aes un frepner tn tos cantly

 

 

PC Ace Hherl pldee
i /

fe pee Aircel 25% af)

 

flo wy mother phrerd mg dauplhet rife.

 

Le tuluhrajrh wih If tte toying

 

at Yas Lett — S 1598 caeerneel about fur PTA

 

hipt colli fra tu toawe fo Uhamie check

 

vt

 

fo _spebhe tad

. [out Hee ptr &p9a afurtel COC

bt becuse thao evrrol” pau AACY COA

 

Sm a ee ee

 

 

of . Se Lf agi! org. upset pud tacerted pbhtrrt ber

phaeedl phy tarraller rufd Mu eyppfacrayge

 

bedouge BW djolnft Wace phoney f? tout

ale 10 Hay

 

tht Yeid fA

Leal +e by fei tas feed fo keh!

 

 

0 | hen Valet d cencle np Geek lO iui)

 

tounk uy wth brs reoney pul wilh Yc apriareera /)

 

fo eco 1rd|

 

 

utat sect 251 te Hee preset WL LAVA Bf
| Pt J

 

 

 
he charted fo binareutly copper me aud gulf

 

site Mu help bof to's tofgoed | os able fof

 

| eae 8 tele a oad tin Whrtune terol pape wy

 

 

taepldes bath fpr be pypbertioype pu, Lecce bbe.
02tf flu lS alvo bet ov lagly (70 2

 

Ge wer Ly we andl py Lodbitth fp tbl

 

her 25, ‘te Valehio Moen | feat 4) wywes? A tere

 

eas heii vltentel Aurel A f00L1 6% LEZ Lburwol ont

 

: Heat nh n¢a ume 60s Adaned pvol [26 Art uel

 

Chin uf) fo Jninr | be Aurireg pinto tongulelelf Ath rtol

 

[otr¢fen Lh flacltd to benbdid® thuoal/ cidlos

 

! betun ful ath wry darcphter Meatup fo te us hv

 

[Lan the shreds of Vics Ir? sf vir vet flop fo GA purty

 

| bo continve df prroviole/ base peeps 'thilbler ged J

 

lod for es fol Hots to dos ltr be Loot

 

Mc badel ine fo pet ben back [bh "dl viipbahinpl ...

 

/ Ht Aply payed Ion ray feat fowl up

 

Larter on bd folctl fu hhatry vwbirh lf

 

| hase atundy Lertiututel! Lt trie fun witha

 

Chu Cot awl | abeb prod protlhty At Lober ly CI O41

 

tho 2s oenuoladt tn ne as cell.

 

Plt por tener hovel brit [leat S dent

 

pul of what I boppenred Sf deyly do, J wn

 

Web restls tnrbdltrantes of wh te nfeatioa ~acep

 

| Wrtbepino / te Geet ber ferprvlucrs Atl fae think avol ?

 

Pale to pede ek rhy ployer , S thevbjut att

 

he nin of hel iviboral, ty pet ltl bug Lbnstyee by

 

anil eled thecal lot ans J acl idle Lhe bye i

 

pravuge , S$ teanld fade weber plone teat L$ bil fSL

 

2503 Jc? bl rtwe ly wulnarukle af flaf Aime Why

 

| Lele bas tallied! that, pty dawplhter (fe5ah
yd J / 4

 

 

 

 
 

 

hyp A

|S was biup Ct pe heh. to da ll

 

 

tot to (A ps

  

 

 

 

cod iy bah Vacbtthetut ,

 

 

 

Z\

 

the _ptenr Teo Cl bd vasecer spon /

Ladse noseal f0. with olronds

 

A Luse bebe

 

— fovdlee fn A

hutewt1 clue Leo Hind tq pest of ters

 

YEA oshury

 

l waroler tu

Coustant TV aed! ; hae ey peatoly {

 

Beco cS

(lent contreler tte pleal bo be vobudary af

 

By Wot brik yon weed poy Liter fo

ardbl &

 

atl ,
ftep cht lw apiellr

Course Sd eyed Cats np

 

alter Yh

Vet ntlirt,

bay bunyay . Whals Yb Le eff) —_

 

bio ats

Wl th

iboveedl 11 Ua [pew Ctuntd: when f\

 

hoser J Lue os, Gh, a wot

pho chpinete cof Ot. thlte

 

yy fants

ano Ledtel oth for neu in -prarc

 

z.fed vag |

eet S Lilet frovse pol pier tue ved l

 

Dnt [bce

bite wy {pin ty arret fatuds au all

 

At Codie LAS Pog 1108

 

acer es Sh
to tlyne ft

ue i ates pion 0 wie hu

 

ba peleunrty

S Oral Wiel? ght OD tip, ses fu US

 

Weq_ rot ber|| te

vuudily brs wth jpy thipllir be

 

{bs flea J

S20 bau ly seardl hol aol ny

 

Houcplht ey

pS forte? a peespiell df LEt hay) Uicbowed U beth

 

lo Whe

e dyadh beckett lfny wotltr eocnedl

 

Segment Lil

be. SL Au eoel bene Ly Plier s3cel

 

HMA if A

al Umotly about ta pact J foil there 13

 

noth ny S hau obo [te hu ly Ark.

 

 

 

J foun Mbner lf asa beri icp Solel by a
harm b+ ehypcrale that my COL ANAS J bes Ly Ldecel beef,
vies re bof if ly YA Ctr itn ual” Aflust Atfertity S$

 

Wheeh l'nlso te cases of 13 dentnuvanl wu

 

cb Lad)
/

 

 

 

 
wlio piterathel ant Satrat pet ter Yrdtta Mss

 

fer Lloch oe Ms. lupt Wearein  fUA festaafer

 

Le Wray yh fied. of | oboe Pate Ca Lhd, . 1 The

 

| diitgresf tour 1 pa /hufle chses) 1s Al lirtud fhtu wulg ,

 

/ S dovad pur pibbe pn Viv PW of

 

 

| lbly 78 we ef eadbhel fp Mae A ladon

 

 

V Ja] a, Hhesloins  b. ple

 

S taut to pel 4 w07rus of my con b

 

aervelher hope bet f Mond Atco Lbs bo do PU

 

 

UL fon he Mpal poosryeet ah
/ J

 

 

SL 7 i ter you (0 take pu ent”
a a

U

 

£ netrely

 

 

Nigar bial, elets Ad?

 

ip a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
